        Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 1 of 7




1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      WARREN SMITH,
4                                                        3:20-cv-0454-LRH-CLB
                                    Plaintiff,
5         v.
                                                         ORDER
6      UNITED PARCEL SERVICE, INC.,
       et al.,
7

8                                 Defendants.

9           The parties have submitted a stipulated confidentiality agreement and protective order
10   (ECF No. 25).      Section 7 appears to provide that documents containing confidential
11   information shall be automatically filed under seal with the court. This provision is contrary
12   to the dictates of LR IA 10-5 and the law in this circuit concerning the sealing of court records.
13   See Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006); see also,
14   Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Attached
15   to this order is a form of stipulated protective order that the parties may consider, which seeks

16   to balance the parties’ interests in protecting confidential information with the Ninth Circuit’s

17   holdings in Kamakana and Center for Auto Safety.

18          In addition, Section 14 requires the court declines to retain jurisdiction of the protective

19   order upon conclusion of this case. The court declines to do so. The court’s jurisdiction over

20   the protective order shall terminate upon dismissal of the case.
            Based upon the foregoing, the court cannot approve the stipulated protective order
21
     (ECF No. 25) submitted for this court’s approval. However, the parties have leave to submit
22
     a revised stipulated protective order that comports with LR IA 10-5 and the holdings in
23
     Kamakana and Center for Auto Safety as well as the revised jurisdiction provision.
24
            IT IS SO ORDERED.
25
                    February 17, 2021
            Dated: ________________________
26                                                       _________________________________
27                                                       UNITED STATES MAGISTRATE JUDGE



                                                     1
       Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 2 of 7




1

2                                   UNITED STATES DISTRICT COURT

3                                          DISTRICT OF NEVADA

4
                                      )                3:0 -CV-
5                                     )
                      Plaintiff,      )
6                                     )                STIPULATED PROTECTIVE ORDER
7               vs.                   )
                                      )
8                                     )
                                      )
9                     Defendants.     )
           __________________________ )
10

11
                  In order to protect the confidentiality of confidential information obtained by the
12
     parties in connection with this case, the parties hereby agree as follows:
13
                  1. Any party or non-party may designate as “confidential” (by stamping the
14
     relevant page or other otherwise set forth herein) any document or response to discovery
15
     which that party or non-party considers in good faith to contain information involving trade
16
     secrets, or confidential business or financial information, subject to protection under the
17
     Federal Rules of Civil Procedure or Nevada law (“Confidential Information”). Where a
18   document or response consists of more than one page, the first page and each page on
19   which confidential information appears shall be so designated.
20                2. A party or non-party may designate information disclosed during a deposition
21   or in response to written discovery as “confidential” by so indicating in said response or on
22   the record at the deposition and requesting the preparation of a separate transcript of such
23   material. Additionally, a party or non-party may designate in writing, within twenty (20) days
24   after receipt of said responses or of the deposition transcript for which the designation is

25   proposed, that specific pages of the transcript and/or specific responses be treated as

26   “confidential” information. Any other party may object to such proposal, in writing or on the

27   record. Upon such objection, the parties shall follow the procedures described in paragraph



                                                   2
        Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 3 of 7




1    8 below. After any designation made according to the procedure set forth in this paragraph,

2    the designated documents or information shall be treated according to the designation until

3    the matter is resolved according to the procedures described in paragraph 8 below, and

4    counsel for all parties shall be responsible for making all previously unmarked copies of the

5    designated material in their possession or control with the specified designation.

6                  3. All information produced or exchanged in the course of this case (other than
     information that is publicly available) shall be used by the party or parties to whom the
7
     information is produced solely for the purpose of this case.
8
                   4. Except with the prior written consent of other parties, or upon prior order of
9
     this Court obtained upon notice to opposing counsel, Confidential Information shall not be
10
     disclosed to any person other than:
11
                   (a) counsel for the respective parties to this litigation, including in-house
12
     counsel and co-counsel retained for this litigation;
13
                   (b) employees of such counsel;
14
                   (c) individual defendants, class representatives, any officer or employee of a
15
     party, to the extent deemed necessary by Counsel for the prosecution or defense of this
16
     litigation;
17
                   (d) consultants or expert witnesses retained for the prosecution or defense of
18   this litigation, provided that each such person shall execute a copy of the Certification
19   annexed to this Order as Exhibit “A” (which shall be retained by counsel to the party so
20   disclosing the Confidential Information and made available for inspection by opposing
21   counsel during the pendency or after the termination of the action only upon good cause
22   shown and upon order of the Court) before being shown or given any Confidential Information
23   and provided that if the party chooses a consultant or expert employed by [THE
24   CORPORATE DEFENDANT] or one of its competitors (as listed on Appendix A), the party

25   shall notify the opposing party, or designating nonparty, before disclosing any Confidential

26   Information to that individual and shall give the opposing party an opportunity to move for a

27   protective order preventing or limiting such disclosure;



                                                    3
        Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 4 of 7




1                  (e) any authors or recipients of the Confidential Information;

2                  (f) the Court, Court personnel, and court reporters; and

3                  (g) witnesses (other than persons described in paragraph 4(e)). A witness shall

4    sign the Certification before being shown a confidential document. Confidential Information

5    may be disclosed to a witness who will not sign the Certification only in a deposition at which

6    the party who designated the Confidential Information is represented or has been given
     notice that Confidential Information shall be designated “Confidential” pursuant to paragraph
7
     2 above. Witnesses shown Confidential Information shall not be allowed to retain copies.
8
                   5. Any persons receiving Confidential Information shall not reveal or discuss
9
     such information to or with any person who is not entitled to receive such information, except
10
     as set forth herein.
11
                   6. Unless otherwise permitted by statute, rule or prior court order, papers filed
12
     with the court under seal shall be accompanied by a contemporaneous motion for leave to
13
     file those documents under seal, and shall be filed consistent with the court’s electronic filing
14
     procedures in accordance with Local Rule IA 10-5. Notwithstanding any agreement among
15
     the parties, the party seeking to file a paper under seal bears the burden of overcoming the
16
     presumption in favor of public access to papers filed in court. Kamakana v. City and County
17
     of Honolulu, 447 F.2d 1172 (9th Cir. 2006); See also, Center for Auto Safety v. Chrysler
18   Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
19                 7. A party may designate as “Confidential” documents or discovery materials
20   produced by a non-party by providing written notice to all parties of the relevant document
21   numbers or other identification within thirty (30) days after receiving such documents or
22   discovery materials. Any party or non-party may voluntarily disclose to others without
23   restriction any information designated by that party or non-party as confidential, although a
24   document may lose its confidential status if it is made public.

25                 8. If a party contends that any material is not entitled to confidential treatment,

26   such party may at any time give written notice to the party or non-party who designated the

27   material. The party or non-party who designated the material shall have twenty-five (25) days



                                                    4
        Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 5 of 7




1    from the receipt of such written notice to apply to the Court for an order designating the

2    material as confidential. The party or non-party seeking the order has the burden of

3    establishing that the document is entitled to protection.

4                  9. Notwithstanding any challenge to the designation of material as Confidential

5    Information, all documents shall be treated as such and shall be subject to the provisions

6    hereof unless and until one of the following occurs:
                   (a) the party or non-party claims that the material is Confidential Information
7
     withdraws such designation in writing; or
8
                   (b) the party or non-party who claims that the material is Confidential
9
     Information fails to apply to the Court for an order designating the material confidential within
10
     the time period specified above after receipt of a written challenge to such designation; or
11
                   (c) the Court rules the material is not confidential.
12
                   10. All provisions of this Order restricting the communication or use of
13
     Confidential Information shall continue to be binding after the conclusion of this action, unless
14
     otherwise agreed or ordered. Upon conclusion of the litigation, a party in the possession of
15
     Confidential Information, other than that which is contained in pleadings, correspondence,
16
     and deposition transcripts, shall either (a) return such documents no later than thirty (30)
17
     days after conclusion of this action to counsel for the party or non-party who provided such
18   information, or (b) destroy such documents within the time period upon consent of the party
19   who provided the information and certify in writing within thirty (30) days that the documents
20   have been destroyed.
21                 11. The terms of this Order do not preclude, limit, restrict, or otherwise apply to
22   the use of documents at trial.
23                 12. Nothing herein shall be deemed to waive any applicable privilege or work
24   product protection, or to affect the ability of a party to seek relief for an inadvertent disclosure

25   of material protected by privilege or work product protection.

26                 13. Any witness or other person, firm or entity from which discovery is sought

27   may be informed of and may obtain the protection of this Order by written advice to the



                                                      5
        Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 6 of 7




1    parties’ respective counsel or by oral advice at the time of any deposition or similar

2    proceeding.

3                    14. The court’s jurisdiction over the protective shall terminate upon dismissal

4    of this case.

5

6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                                    6
       Case 3:20-cv-00454-LRH-CLB Document 27 Filed 02/17/21 Page 7 of 7




1

2

3                                              CERTIFICATION

4                  I hereby certify my understanding that Confidential Information is being

5    provided to me pursuant to the terms and restrictions of the Protective Order dated

6    __________________,         in    __________________________________,              Civil    No.
     _______________. I have been given a copy of that Order and read it. I agree to be bound
7
     by the Order. I will not reveal the Confidential Information to anyone, except as allowed by
8
     the Order. I will maintain all such Confidential Information – including copies, notes, or other
9
     transcriptions made therefrom – in a secure manner to prevent unauthorized access to it. No
10
     later than thirty (30) days after the conclusion of this action, I will return the Confidential
11
     Information –- including copies, notes or other transcriptions made therefrom – to the counsel
12
     who provided me with the Confidential Information. I hereby consent to the jurisdiction of the
13
     United States District Court for the purpose of enforcing the Protective Order.
14
            DATED:____________________________.
15
                                                        _______________________________
16
                                        EXHIBIT “A”
17

18

19

20

21

22

23

24

25

26

27



                                                    7
